Case 3:21-cr-30003-PKH Document 32                Filed 07/21/21 Page 1 of 1 PageID #: 112




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION



UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                               CASE NO. 3:21-CR-30003-001

EDGAR DAVIDSON                                                                DEFENDANT

                                                ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 15) entered in this case and accepts Defendant’s

plea of guilty to Count 1 of the information.

       IT IS SO ORDERED this July 21, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
